              Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 1 of 27



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     KEITH HUNTER, an individual, and
8    ELAINE HUNTER, an individual
9                                                  No. 2:16-cv-01718-RAJ
                             Plaintiffs,
10       v.

11   BANK OF AMERICA, N.A., et al.,                ORDER
12
                             Defendants.
13
14
15                                     I.    INTRODUCTION

16            There are four motions before the Court. 1 Plaintiffs Elaine and Keith Hunter

17   (“Plaintiffs”) filed a motion for partial summary judgment against Defendants Bank of

18   America, N.A. (“BANA”), Nationstar Mortgage LLC (“Nationstar”), and HSBC Bank

19   USA N.A. as Trustee for Merrill Lynch Mortgage Investors, Inc., Mortgage Pass-

20   Through Certificates, MANA Serious 2007-OAR2 (“HSBC”). Dkt. # 76. BANA,

21   Nationstar, and HSBC each responded and filed a cross-motion for summary judgment.

22   Dkt. ## 89-91, 93. Having reviewed the briefing, the record, and relevant case law, the

23
     1
       As an initial matter, the Court notes that there appears to be some dispute about whether
24
     the parties properly met and conferred prior to the filing of all pending motions. See Dkt.
25   # 91 at 6; Dkt. # 102 at 3. This is unacceptable. The meet and confer requirement is
     clearly articulated in the Court’s standing order. See Dkt. # 13 at 3. It is a requirement,
26   not a suggestion. Although the Court declines to strike the parties’ motions on this basis,
27   the Court will not hesitate to do so in the future.

28   ORDER – 1
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 2 of 27




1    Court finds that oral argument is unnecessary to the resolution of the matters at issue.
2                                     II.      BACKGROUND
3           In March 1996, Plaintiff Elaine Hunter, now in her nineties, and her now deceased
4    husband Donald Hunter purchased the property at 7022 NE 170th Street in Kenmore,
5    Washington (“the property”). Dkt. # 51 ¶¶ 1, 10-11. Their son, Plaintiff Keith Hunter,
6    began to live on the property soon after it was purchased. Id. ¶ 13. In December 2006,
7    Donald and Elaine Hunter obtained a residential mortgage loan (“the loan”) in the
8    amount of $1,000,000 and executed a promissory note (“the Note”) with Countrywide
9    Bank, N.A. Dkt. # 76 at 7; Dkt. # 89 at 3. The Note was secured by a deed of trust over
10   the property (“Deed of Trust”), recorded on January 10, 2007, in King County,
11   Washington, as instrument number 20070110000985. Dkt. # 89 at 3.
12          According to the Note, interest accrued at an initial fixed yearly rate of 7.25
13   percent until February 1, 2012. Dkt. # 92-2 at 2. On that date, the initial fixed interest
14   rate changed to an adjustable interest rate, which would change every year thereafter on
15   that day based on the LIBOR Index. Id. Before each interest rate change date, the Note
16   holder would calculate the new adjustable interest rate by adding 2.25 percentage points
17   to the current Index. Id. The adjustable interest rate would never be greater than 12.25
18   percent or lower than 2.25 percent. Id.
19          The initial monthly minimum payment until the first interest rate change date was
20   $3,822.46. Id. Because the minimum monthly payment rate was less than the interest
21   rate, the unpaid interest was added to the principal, thereby increasing the balance. Id.
22   The Note set a limit on the maximum unpaid balance, or Maximum Negative
23   Amortization Cap, at 115 percent of the principal amount of $1,000,000. Id. at 2. If the
24   negative amortization cap was reached (that is, the unpaid balance reached $1,150,000),
25   before February 1, 2017, then the new minimum payment would be only the interest
26   portion of the monthly payment. Id. at 3. After February 1, 2017, the “Recast Date,” and
27   for the remainder of the loan term, the minimum payment would be the monthly amount
28   ORDER – 2
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 3 of 27




1    necessary to pay the loan off in full at the maturity date in substantially equal payments
2    based on the then-current interest rate. Id. With respect to any changes to the minimum
3    payment, the Note holder had to provide “notice of any changes in the amount
4    of . . . monthly payment before the effective date of any change.” Id. at 4. Such notice
5    had to include information required by law as well as “the title and telephone number of a
6    person who will answer any question [the borrower] may have regarding the notice.” Id.
7    at 4.
8            In 2007, the loan was bundled with other mortgages, converted to a mortgage-
9    backed security, and sold to a trust overseen by HSBC. Dkt. # 76 at 8. BANA began
10   servicing the loan after it acquired Countrywide in 2007. Dkt. # 89 at 3. BANA sent
11   monthly mortgage statements to Elaine and Donald Hunter, and they routinely made
12   minimum monthly payments. Id. at 4.
13           On August 15, 2011, BANA sent a letter to Ms. Hunter, notifying her that the
14   “interest rate is scheduled for an adjustment” on February 1, 2012. Dkt. # 92-4 at 2. The
15   letter stated that the “New Interest Rate” was 7.25 percent and the “Anticipated Principal
16   Balance” was $1,147,279.63. Id. The “New Principal and/or Interest payment” was
17   $6,931.48, and this new payment was effective on November 1, 2011. Id. The letter
18   stated that changes in the interest rate were “based on the NA,” which was an undefined
19   term. Id. The letter provided a phone number for Customer Service Representatives as
20   well as a number to contact “dedicated Loan Consultants” if Ms. Hunter had concerns
21   about her ability to make the new payments. Id. at 3.
22           On November 14, 2011, Ms. Hunter tried to make a payment of $9,491.70 via
23   credit card for the months of October and November. Dkt. # 90 at 5. The next day, she
24   was informed that credit card payments are not accepted and that the amount necessary to
25   bring the loan current was $10,120.26, based on a monthly payment of $5,060.13 for
26   October 2011 and the same amount for November. Id. at 5; Dkt. # 92-7 at 2. A week
27   later, Ms. Hunter made a payment of $5,060.13, and the following week, she made a
28   ORDER – 3
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 4 of 27




1    second payment of $5,060.13. Dkt. # 90 at 5. Both payments were reversed by BANA
2    as “insufficient” to bring the loan current. Id.
3           On December 19, 2011, BANA sent Ms. Hunter a Notice of Intent to Accelerate,
4    notifying her that $16,684.87 was due and that she was in default. Id. Plaintiffs
5    continued to make monthly payments, from December 2011 onwards, all of which
6    BANA reversed as insufficient to bring the loan current. Id. On March 9, 2012, BANA
7    sent Ms. Hunter a letter informing her that she owed payments for five months, at a rate
8    of $5,060.13 each month. Dkt. # 77-3 at 27.
9           Beginning in December 2011, Plaintiffs sought to obtain a loan modification. Dkt.
10   # 90 at 7. Between January 2012 through September 2012, BANA discussed a potential
11   loan modification with Plaintiffs. Id. Plaintiff spoke with BANA representative Paul D.
12   Mills about the documents necessary for their loan modification application and met with
13   him several times to discuss the modification. Dkt. # 76 at 11.
14          On June 2, 2012, Ms. Hunter received a letter notifying her that she met the
15   criteria to apply for a new modification program announced as a result of the U.S.
16   Department of Justice and State Attorneys General global settlement with major
17   servicers, including BANA. Dkt. # 77-3 at 29. On June 21, 2012, she received a second
18   letter again encouraging her to contact a BANA home loan specialist to apply for this
19   loan modification program. Id. at 31. Plaintiffs continued to meet with Mr. Mills over
20   the summer of 2012 and submitted additional documents for the loan modification
21   application. Dkt. # 76 at 12; Dkt. # 90 at 7. Several weeks later, Mr. Mills informed
22   Keith Hunter that BANA had “sold the note” and that he was no longer able to assist with
23   the loan modification application. Dkt. # 76 at 12. In October 2012, BANA sent the
24   Hunters a notice stating that their loan would be referred to foreclosure. Id. at 13.
25          On November 1, 2012, the loan was transferred from BANA to Specialized Loan
26   Servicing (“SLS”). Dkt. # 92 ¶ 43. A month later, SLS sent the Ms. Hunter a Notice of
27   Default, asserting that she failed to pay the November 2011 mortgage payment. Id. The
28   ORDER – 4
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 5 of 27




1    Hunters contacted and obtained assistance from housing counselors at Parkview Services
2    in the application of a loan modification with SLS. Dkt. # 76 at 13. Just before SLS
3    finalized the loan modification, SLS transferred loan servicing responsibility to
4    Nationstar. Id. at 14.
5           On April 1, 2014, Nationstar began servicing the mortgage. Id. The amount due
6    on the loan at that time was $140,843.36. Dkt. # 91 at 9. In June 2014, Nationstar sent
7    Ms. Hunter a letter stating that it was unable to offer her a loan modification. Dkt. # 91 at
8    10. Nationstar indicated that she had been evaluated for several “Loss Mitigation
9    Options” but had been denied. Dkt. # 77-5 at 40. Specifically, the letter indicated that
10   Ms. Hunter was denied three programs: (1) HAMP Tier 1 was denied due to an ineligible
11   mortgage; (2) HAMP Tier II was not available; and (3) Standard Modification was
12   denied because of missing documents. Id.
13          In 2015, Nationstar began nonjudicial foreclosure proceedings. Dkt. # 76 at 15;
14   Dkt. # 91 at 11. Nationstar participated in three separate mediation sessions with Ms.
15   Hunter on January 11, 2016, March 28, 2016, and April 20, 2016. Dkt. # 91 at 11.
16   Nationstar participated in the foreclosure mediation “on behalf of HSBC as its attorney in
17   fact.” Id. Nationstar stated that it performed a Net Present Value test (“NPV”) in
18   advance of the mediation sessions to determine whether the loan was eligible for a loan
19   modification review. Id. In the mediation sessions, Nationstar offered Ms. Hunter a loan
20   modification. Id. Ms. Hunter declined the offer. Id. at 12.
21          On July 29, 2016, Plaintiffs filed a complaint in King County Superior Court, and
22   on November 4, 2016, BANA removed the case to this Court. Dkt. # 1. A foreclosure
23   sale on the property was scheduled for January 6, 2017. Dkt. # 15 at 2. Plaintiffs,
24   Nationstar, and HSBC stipulated to an entry of a preliminary injunction enjoining the
25   foreclosure sale of the property subject to monthly payments of $3,226.72 into the
26   Court’s registry. Dkt. # 15. On December 5, 2016, the Court granted the stipulated
27   motion. Dkt. # 18. On May 4, 2018, Plaintiff filed a Third Amended Complaint, Dkt.
28   ORDER – 5
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 6 of 27




1    # 51, which HSBC and Nationstar subsequently moved to dismiss, Dkt. # 56. The Court
2    granted in part and denied in part Defendants’ motion. Dkt. # 61.
3           On May 14, 2020, Plaintiffs filed this motion for partial summary judgment on
4    some of the remaining claims against BANA, Nationstar, and HSBC. Dkt. # 76. Each
5    defendant responded and filed its own motion for summary judgment. Dkt. ## 89-91, 93.
6                                   III.   LEGAL STANDARD
7           Summary judgment is appropriate if there is no genuine dispute as to any material
8    fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
9    The moving party bears the initial burden of demonstrating the absence of a genuine issue
10   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving
11   party will have the burden of proof at trial, it must affirmatively demonstrate that no
12   reasonable trier of fact could find other than for the moving party. Soremekun v. Thrifty
13   Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where the nonmoving party
14   will bear the burden of proof at trial, the moving party can prevail merely by pointing out
15   to the district court that there is an absence of evidence to support the non-moving party’s
16   case. Celotex Corp., 477 U.S. at 325. If the moving party meets the initial burden, the
17   opposing party must set forth specific facts showing that there is a genuine issue of fact for
18   trial to defeat the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The
19   court must view the evidence in the light most favorable to the nonmoving party and draw
20   all reasonable inferences in that party’s favor. Reeves v. Sanderson Plumbing Prods., 530
21   U.S. 133, 150-51 (2000).
22          However, the nonmoving party must present significant and probative evidence to
23   support its claim or defense. Intel Corp. v. Hartford Accident & Indem. Co., 952 F.2d
24   1551, 1558 (9th Cir. 1991). Uncorroborated allegations and “self-serving testimony” will
25   not create a genuine issue of material fact. Villiarimo v. Aloha Island Air, Inc., 281 F.3d
26   1054, 1061 (9th Cir. 2002); T.W. Elec. Serv. v. Pac Elec. Contractors Ass’n, 809 F. 2d
27   626, 630 (9th Cir. 1987). The court need not, and will not, “scour the record in search of
28   ORDER – 6
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 7 of 27




1    a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996); see
2    also White v. McDonnel-Douglas Corp., 904 F.2d 456, 458 (8th Cir. 1990) (explaining
3    that the court need not “speculate on which portion of the record the nonmoving party
4    relies, nor is it obliged to wade through and search the entire record for some specific
5    facts that might support the nonmoving party’s claim”). “[T]he mere existence of some
6    alleged factual dispute between the parties will not defeat an otherwise properly
7    supported motion for summary judgment; the requirement is that there be no genuine
8    issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis original).
9                                       IV.    DISCUSSION
10          Plaintiffs Elaine and Keith Hunter seek partial summary judgment against BANA,
11   Nationstar, and HSBC (collectively “Defendants”) for violations of the Washington
12   Consumer Protection Act (“CPA”), reserving the issue of damages for trial. Dkt. # 76 at
13   7. Plaintiff Elaine Hunter, individually, also seeks partial summary judgment against
14   BANA for breach of contract, reserving the issue of damages for trial. Id. BANA filed a
15   motion for summary judgment on Plaintiffs’ claims for violation of the CPA, breach of
16   contract, and breach of the implied covenant of good faith and fair dealing brought
17   against it. Dkt. # 90 at 2. Nationstar filed a cross-motion for summary judgment as to
18   Plaintiffs’ CPA, breach of contract, and duty of good faith and fair dealing claims
19   brought against it. Dkt. # 91. HSBC filed a cross-motion for summary judgment on
20   Plaintiffs’ CPA claim brought against it. Dkt. # 93. The Court considers the parties’
21   arguments in turn.
22   A.     Claims Against BANA
23          1.     CPA Claim Against BANA
24          Plaintiffs allege that BANA violated the CPA. Dkt. # 76 at 19-24. BANA argues
25   that Plaintiffs’ CPA claim is untimely. Dkt. # 89 at 9. The Court has already rejected
26   this argument in its prior order but will briefly address it here. See Dkt. # 27 at 4. Raised
27   initially in its motion to dismiss, BANA’s argument is that the CPA claim’s four-year
28   ORDER – 7
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 8 of 27




1    statute of limitations began to run in November 2011, when BANA first rejected one of
2    Plaintiffs’ payments. Dkt. # 89 at 9. The argument still, however, fails to address the
3    Court’s previous finding that the statute had been tolled pursuant to the discovery rule.
4    See Dkt. # 27 at 4-5. Under that rule, the statute was tolled until Plaintiffs knew or
5    should have known the essential elements of the cause of action. Id. (citing Matter of
6    Estates of Hibbard, 826 P.2d 690, 694 (Wash. 1992)); see also Pruss v. Bank of Am. NA,
7    No. C13-1447 MJP, 2013 WL 5913431, at *2 (W.D. Wash. Nov. 1, 2013) (“Under [the
8    ‘discovery rule’], fraud is considered discovered when, with the exercise of reasonable
9    diligence, it could have been discovered.”).
10          Plaintiffs alleged that they could not have known that they had a CPA claim until
11   August 2012 when BANA representative Paul D. Mills informed them that BANA had
12   sold the Note, that they could not move forward with the loan modification application
13   they had worked on with him, and that BANA subsequently characterized their loan as in
14   default. Dkt. # 27 at 4. Before then, Plaintiffs believed that BANA was modifying their
15   loan and that the returned mortgage payments were merely the result of internal
16   miscommunications. Id. at 4-5. BANA does not dispute Plaintiffs’ allegations or provide
17   any evidence to undermine Plaintiffs’ evidence demonstrating that they had been working
18   on a loan with a BANA representative for months. The Court therefore again rejects
19   BANA’s argument that Plaintiffs’ CPA claim is untimely.
20          To prove a CPA claim, Plaintiffs must establish five elements: “(1) unfair or
21   deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact;
22   (4) injury to plaintiff in his or her business or property; (5) causation.” Hangman Ridge
23   Training Stables, Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 533 (Wash. 1986). “[A]
24   claim under the Washington CPA may be predicated upon a per se violation of statute, an
25   act or practice that has the capacity to deceive substantial portions of the public, or an
26   unfair or deceptive act or practice not regulated by statute but in violation of public
27   interest.” Klem v. Washington Mut. Bank, 295 P.3d 1179, 1187 (Wash. 2013). If an act
28   ORDER – 8
             Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 9 of 27




1    or practice is not per se unfair or deceptive, the plaintiff must prove that the conduct “is
2    ‘unfair’ or ‘deceptive’ under a case-specific analysis of those terms.” Mellon v. Reg’l Tr.
3    Servs. Corp., 334 P.3d 1120, 1126 (Wash. Ct. App. 2014). “Failure to satisfy even one of
4    the elements is fatal to a CPA claim.” Sorrel v. Eagle Healthcare, 38 P.3d 1024, 1027
5    (Wash. Ct. App. 2002). Parties filing suit under the CPA may recover actual damages,
6    costs, and reasonable attorney’s fees. RCW 19.86.090. When the parties do not dispute
7    whether a defendant’s conduct occurred, “the question whether those actions give rise to
8    a CPA violation is reviewable as a question of law.” Micro Enhancement Int’l, Inc. v.
9    Coopers & Lybrand, LLP, 40 P.3d 1206, 1220 (Wash. Ct. App. 2002).
10          BANA alleges that Plaintiffs fail to provide evidence to support the first, third,
11   fourth, and fifth elements of their CPA claim. The second element, “occurring in trade or
12   commerce” is established where there is a “sale of assets or services, and any commerce
13   directly or indirectly affecting the people of the state of Washington.” RCW
14   19.86.010(2). The term “assets” includes real property. RCW 19.86.010(3). The instant
15   dispute over a loan involving real property in Washington satisfies this second element.
16   The Court will consider the remaining disputed elements in turn.
17                 a. Unfair or Deceptive Act or Practice
18          Because the CPA does not define the terms “deceptive” or “unfair,” the Supreme
19   Court of Washington “has allowed the definitions to evolve through a gradual process of
20   judicial inclusion and exclusion.” Klem, 295 P.3d at 1186 (internal quotations and
21   citation omitted). For example, Washington courts have concluded that
22   “[m]isrepresentation of the material terms of a transaction or the failure to disclose
23   material terms violates the CPA.” Bain v. Metro. Mortg. Grp., Inc., 285 P.3d 34, 50
24   (Wash. 2012). “Even accurate information may be deceptive if there is a representation,
25   omission or practice that is likely to mislead.” Id. at 115 (internal quotations and citation
26   omitted). Indeed, courts have concluded that a defendant “need not affirmatively state an
27   untrue fact to have committed a deceptive practice.” See Stephens v. Omni Ins. Co., 159
28   ORDER – 9
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 10 of 27




1    P.3d 10, 19 (Wash. Ct. App. 2007), aff’d sub nom. Panag v. Farmers Ins. Co. of
2    Washington, 204 P.3d 885 (Wash. 2009) (holding that defendant’s practice of including
3    miscellaneous service charges unrelated to the mortgage on a mortgage payoff statement
4    “has the capacity to deceive because it creates the misleading appearance that the
5    mortgage cannot be released unless the miscellaneous charges . . . are paid”).
6           Washington courts have also held that neither intent nor actual deception is
7    required to establish that an act is deceptive under the CPA. Id. Courts have explained
8    that “[a] plaintiff need not show that the act in question was intended to deceive, but that
9    the alleged act had the capacity to deceive a substantial portion of the public.” 719 P.2d
10   at 535 (emphasis original); see Hangman Ridge, 719 P.2d 531, 535 (Wash. 1986). With
11   respect to “unfair” acts, a defendant’s act or practice might be unfair “if it offends public
12   policy as established by statutes [or] the common law, or is unethical, oppressive, or
13   unscrupulous, among other things.” Mellon, 334 P.3d at 1126. The Washington
14   Supreme Court has noted that a defendant’s act or practice might be “unfair” if it “causes
15   or is likely to cause substantial injury to consumers which is not reasonably avoidable by
16   consumers themselves and is not outweighed by countervailing benefits.” Id. at 489-90.
17          Here, the Court finds that, as a matter of law, BANA’s undisputed conduct in the
18   form of misrepresentations of the amount due on the loan constitutes unfair or deceptive
19   acts. Even if the Court were to accept BANA’s position that it did not misrepresent the
20   amounts owed, BANA’s representations to Ms. Hunter were, at minimum, likely to
21   mislead, which is sufficient to establish deceptive acts under the CPA. See 285 P.3d at
22   50. BANA misrepresented to Plaintiffs the amount due on the loan and failed to
23   adequately explain payment adjustments on multiple occasions. See Dkt. # 81 at 2; Dkt.
24   # 92-4; Dkt. # 77-3 at 27. First, it is undisputed that BANA provided Plaintiffs with
25   incorrect information on November 14, 2011 when it advised Ms. Hunter that she owed
26   $5,060.13 for October 2011 and $5,060.13 for November 2011. Dkt. # 89 at 5; Dkt. # 81
27   at 2. BANA claims that Ms. Hunter’s subsequent two payments of $5,060.13 were
28   ORDER – 10
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 11 of 27




1    “insufficient” payments to bring the loan current based on alternative internal
2    calculations of the amount due for November 2011. Dkt. # 89 at 12-13. The Court finds,
3    however, that BANA’s misrepresentation of the amount due to bring the loan current
4    precluded Ms. Hunter from making a “sufficient payment.” For even if Ms. Hunter had
5    made a single payment of $10,120.26, she would have still not made a sufficient payment
6    according to BANA because, they contend, she owed $11,991.61 at the time. Id. at 13. It
7    was therefore BANA’s misrepresentation of the amount due to bring the loan current that
8    precluded Ms. Hunter from bringing her loan current in November 2011.
9           BANA’s attempt to dismiss its own misrepresentation by claiming it had
10   communicated the proper amount owed to Ms. Hunter in a letter several months prior is
11   unsupported and unavailing. Id. A closer look of BANA’s August 15, 2011 letter to Ms.
12   Hunter reveals inaccuracies and omissions regarding the change in minimum payment
13   and interest rate. Dkt. # 92-4 at 2. Although BANA correctly stated in the letter that Ms.
14   Hunter’s interest rate was scheduled for an adjustment on February 1, 2012, BANA later
15   stated that the “New Interest Rate” was 7.25 percent. Id. This was not the new interest
16   rate that would go into effect on February; it was the initial fixed interest rate that had
17   been in effect for years, since December 2006. See Dkt. # 92-2 at 2.
18          Furthermore—and contrary to BANA’s allegation—BANA failed to adequately
19   explain the payment adjustment in its August 2011 letter. See Dkt. # 89 at 12. BANA
20   asserts that it “adequately explained the issue of the Negative Amortization Cap when it
21   sent correspondence to Plaintiffs in August 2011.” Dkt. # 89 at 17. It did no such thing.
22   See Dkt. # 92-4 at 2-3. BANA did not use the term “negative amortization” at all in the
23   letter. It used the term “NA” when it stated that “[c]hanges in your interest rate are based
24   on the NA,” but it did not define the term. Id. at 2. Even if the Court were to presume
25   that BANA used “NA” as shorthand for “negative amortization,” the letter would have
26   been inaccurate because changes to the interest rate were not, in fact, affected by the
27   negative amortization under the terms of the Note. Dkt. # 92-2 at 2. Only the minimum
28   ORDER – 11
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 12 of 27




1    payment was changed when the negative amortization cap was reached under the terms
2    of the Note; the interest rate was fixed until February 1, 2012. Id.
3           Moreover, BANA’s calculation of the amount due is itself problematic.
4    According to the terms of the Note, the initial monthly minimum payment expired on
5    February 1, 2017 or when the maximum negative amortization was reached, whichever
6    was sooner. Dkt. # 92-2 at 3. The negative amortization cap was $1,150,000. Id. at 2.
7    In its August 2011 letter, BANA noted that the anticipated principal balance was
8    $1,147,279.63. Dkt. # 92-4 at 2. In its briefing to the Court, BANA explained that it had
9    determined that the loan would soon reach the negative amortization cap and that
10   Plaintiffs’ payments would need to increase. Dkt. # 90 at 4. But this was never
11   communicated to Plaintiffs. Indeed, BANA failed to provide any explanation as to why it
12   chose to change the minimum monthly payment before the maximum negative
13   amortization cap was reached or to why Ms. Hunter could not apply the difference
14   between the anticipated principal balance and the negative amortization cap to her next
15   payment so that it could be reached, pursuant to the terms of the Note. The Court
16   refrains, however, from opining on the correct amount due based on the negative
17   amortization cap, as such a matter is properly reserved for a factfinder who may weigh all
18   the evidence. Still, the Court concludes that BANA’s misrepresentation, omissions, and
19   failure to explain the payment adjustment in the August 2011 letter and BANA’s
20   undisputed misrepresentation of the amount due in its instruction to Ms. Hunter on
21   November 15, 2011 are sufficient to establish deceptive acts under the CPA.
22          In addition, while the parties dispute the accuracy of BANA’s representations in
23   its subsequent monthly statements or payment coupons with Ms. Hunter, it is undisputed
24   that the outstanding amount provided for the month of February was contradicted by
25   BANA in a March 9, 2012 letter to Ms. Hunter. Dkt. # 77-3 at 27. In the letter, sent in
26   response to Ms. Hunter’s inquiry about the outstanding amount due on her loan, BANA
27   indicated that Ms. Hunter owed five monthly payments of $5,060.13 plus late charges
28   ORDER – 12
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 13 of 27




1    and other fees for a total amount of $26,059.46. Id. In its letter, BANA noted that this
2    amount was valid through March 16, 2012. Id. This contradicts both the monthly
3    payment amount and the past due amount indicated in the monthly statement for the same
4    period. According to the monthly statement, the monthly interest-only payment due was
5    $4,464.39, not $5,060.13 as indicated in the March letter. Id. Ms. Hunter’s past due
6    payment amount as of February 28, 2012 was $32,676.60 in the monthly statement, as
7    opposed to the $26,059.46 amount indicated as past due in the letter. Dkt. # 92-10 at 2;
8    Dkt. # 77-3 at 27. These inconsistent calculations are simply irreconcilable: the amount
9    Ms. Hunter owed BANA on March 16, 2012 was less than the amount owed on February
10   28, 2012 even though BANA had refused to accept any payments from Ms. Hunter since
11   November 2011. Based on these undisputed facts, the Court concludes that BANA’s
12   repeated misrepresentations of the amount owed by Plaintiffs constitute deceptive acts in
13   satisfaction of the first element of a CPA claim.
14          Plaintiffs allege that in addition to BANA’s misrepresentations, BANA committed
15   a deceptive or unfair act under the CPA when it failed to process Plaintiffs’ loan
16   modification or consider alternatives. See Dkt. # 76 at 23-24. Because there are disputes
17   of material fact regarding whether Plaintiffs provided all necessary documentation in
18   support of a loan modification and over what was communicated to them by BANA
19   representative Paul D. Mills, the Court cannot conclude as a matter of law that BANA
20   committed a deceptive or unfair act based on the allegation that it failed to process
21   Plaintiffs’ loan modification or consider alternatives. See id.; Dkt. # 89 at 7-8. The Court
22   therefore denies summary judgment to both parties on this claim based on allegations that
23   BANA committed a deceptive or unfair act by failing to process Plaintiffs’ loan
24   modification or consider alternatives.
25                 b. Public Interest Impact
26          In a private action in which an unfair or deceptive act is alleged under the CPA, a
27   plaintiff may establish the element of public interest impact by showing that the act had
28   ORDER – 13
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 14 of 27




1    the capacity to injure other persons. RCW 19.86.093(3). In Bain v. Metropolitan
2    Mortgage Group, the Supreme Court of Washington concluded that because a defendant
3    was involved with a significant number of mortgages across the country, a finding that its
4    language was unfair or deceptive “would have a broad impact.” 285 P.3d at 51.
5    Similarly, because BANA’s omissions and misrepresentations are not uniquely limited to
6    a single incident, the Court reiterates its conclusion that such conduct would have a broad
7    impact. See Dkt. # 27 at 5-6. The element is satisfied here.
8                  c. Injury
9           Injuries compensable under the CPA “are relatively expansive.” Frias v. Asset
10   Foreclosure Servs., Inc., 334 P.3d 529, 538 (Wash. 2014). Under the CPA, a plaintiff
11   can prove injury based on unlawful debt collection practices even where there is no
12   controversy as to the amount or validity of the underlying debt. Panag v. Farmers Ins.
13   Co., 204 P.3d 885 (Wash. 2009). Where “a business demands payment not lawfully due,
14   the consumer can claim injury for expenses he or she incurred in responding, even if the
15   consumer did not remit the payment demanded.” 334 P.3d at 538. A plaintiff can satisfy
16   the injury element by showing that the plaintiff’s “property interest or money is
17   diminished because of the unlawful conduct even if the expenses caused by the statutory
18   violation are minimal.” Panag, 204 P.3d at 899 (quoting Mason v. Mortg. Am., Inc., 792
19   P.2d 142 (Wash. 1990)). This can include “[i]nvestigative expenses, taking time off from
20   work, travel expenses, and attorney fees.” Walker v. Quality Loan Serv. Corp. of Wash.,
21   308 P.3d 716 (Wash. 2013). Finally, “[t]he injury element can be met even where the
22   injury alleged is both minimal and temporary.” Frias, 334 P.3d at 538.
23          There is no dispute that Plaintiffs’ account went into default for making
24   insufficient payments, Dkt. # 89 at 6, which were based on BANA’s deceptive
25   communications. This Court has already held that such default constitutes injury for a
26   CPA claim. See Dkt. # 27 ay 6. Accrued interest, late charges, and property inspection
27
28   ORDER – 14
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 15 of 27




1    fees constitute injury as well. See Dkt. # 76 at 16-17; Dkt. # 100 at 10. Plaintiff has
2    satisfied the injury element of the CPA claim.
3                  d. Causation
4           With respect to causation, Plaintiffs must establish that BANA’s deceptive acts
5    were the proximate cause for Plaintiffs’ injury. See Indoor Billboard/Washington, Inc. v.
6    Integra Telecom of Washington, Inc., 170 P.3d 10, 22 (Wash. 2007). Under the
7    proximate cause standard, Plaintiffs must establish that “but for the defendant’s unfair or
8    deceptive practice, [the plaintiff] would not have suffered an injury.” Id. BANA argues
9    that “[i]t was Plaintiffs’ failure to make those payments, not any alleged
10   miscommunication or miscalculation from BANA that resulted in Plaintiffs’ ongoing
11   default.” Dkt. # 89 at 10. The Court disagrees.
12          BANA told Ms. Hunter an amount to pay in November and then rejected payment
13   of that amount. As discussed above, it was BANA’s misrepresentation of the amount due
14   to bring the loan current that precluded Ms. Hunter from making a “sufficient payment.”
15   Subsequent misrepresentations of payment and failures to explain payment due
16   perpetuated the default and precluded Plaintiffs from bringing their loan current. The
17   undisputed evidence here demonstrates that Plaintiffs repeatedly inquired with BANA
18   about the correct amount to pay on their loan to bring it current and continued to make
19   payments of interest due despite the fact that BANA rejected payment. 2 The Court
20   concludes that there is no genuine dispute as to causation: BANA’s deceptive acts were
21   the proximate cause of Plaintiffs’ injury.
22          Having satisfied the fifth and final element of their CPA claim with respect to the
23   above allegations, Plaintiffs are entitled to summary judgment on this claim with respect
24   to these allegations. The Court GRANTS summary judgment to Plaintiffs on the CPA
25
     2
       Although BANA contends that it was not required to accept Plaintiffs’ payments, the
26   Court does not understand why payments were not accepted, particularly given the fact
     that Plaintiffs have already paid a total of $164,562.92 into the Court registry as of the
27
     date of this Order. See Dkt. # 18.
28   ORDER – 15
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 16 of 27




1    claim with respect to BANA’s misrepresentations of the amounts due to bring the loan
2    current. The Court DENIES summary judgment to both parties on the CPA claim based
3    on allegations that BANA refused to process Plaintiffs’ loan modification application or
4    consider alternatives.
5           2.     Breach of Contract Claim Against BANA
6           Ms. Hunter contends that BANA breached the terms of the Note when it failed to
7    provide notice of the approaching negative amortization cap, the adjusting interest rate,
8    and payment options. Dkt. # 76 at 29. Ms. Hunter claims that BANA also breached the
9    Note by failing to correctly calculate the November 2011 payment in light of the amount
10   remaining in the negative amortization cap and by refusing to accept payments on the
11   loans. Id. Finally, Ms. Hunter argues that Plaintiffs’ “underpayments” should have been
12   accepted based on the doctrines of waiver and estoppel. Id.
13          BANA claims that it “adequately explained the issue of the Negative Amortization
14   Cap when it sent correspondence to Ms. Hunter in August 2011 and when Mr. Mills
15   spoke with Plaintiffs in January 2012.” Dkt. # 89 at 17. BANA also argues that Ms.
16   Hunter was notified each month of the amount past due on Plaintiffs’ loan. Id. at 18.
17   BANA claims that, under the terms of the Note, BANA had the right to require borrower
18   “to pay immediately in full” when the borrower was in default. Id. at 20. Therefore,
19   BANA claims that “even if there was a breach the damages suffered by Plaintiffs, their
20   ongoing default, was not a result of any breach by BANA.” Dkt. # 90 at 21.
21          Under Washington law, a breach of contract claim is established by the following
22   elements: (1) the existence of a contract; (2) a material breach of the contract; and
23   (3) resulting damage. St. John Med. Ctr. v. State ex rel. Dep’t of Soc. & Health Servs., 38
24   P.3d 383, 390 (Wash. Ct. App. 2002). Here, the Note is a contract between Ms. Hunter
25   and—at the time—BANA. The Note requires “notice of any changes in the amount of
26   [the] monthly payment before the effective date of any change.” Dkt. # 77-1 at 4. The
27   Court has already concluded that BANA failed to provide accurate or adequate notice of
28   ORDER – 16
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 17 of 27




1    changes in the monthly payment with respect to the August 2011 letter. Such a failure to
2    provide proper notice constitutes a material breach of the Note’s notice requirement.
3    This material breach precluded Plaintiffs from bringing their loan current, resulting in
4    damages in the form of accumulated interest and late charges at minimum. The Court
5    concludes that the elements of a breach of contract claim have been met here as a matter
6    of law and Plaintiff is entitled to summary judgment on this claim with respect to
7    BANA’s failure to provide proper notice of payment changes.
8           However, the Court is unpersuaded that BANA’s failure to provide information
9    about the negative amortization cap in its August 2011 letter is a clear breach of the terms
10   of the Note as a matter of law. Indeed, the parties dispute whether BANA’s
11   representative, Mr. Mills, had adequately discussed the negative amortization issue with
12   Plaintiffs in January 2012. The existence of material factual disputes on this matter
13   precludes summary judgment on this claim with respect to this allegation.
14          The Court also concludes that Plaintiff has not demonstrated that BANA breached
15   the Note when it refused to credit Plaintiffs’ payments, as this was not prohibited by the
16   Note. Similarly, Plaintiffs’ brief argument about waiver and estoppel, supported by a
17   single case decided over sixty years ago, is insufficient to meet Plaintiffs’ burden to
18   affirmatively demonstrate that no reasonable trier of fact could find other than for
19   Plaintiffs on whether waiver and estoppel apply here as a matter of law. The Court is
20   unpersuaded and denies summary judgment on this issue.
21          In conclusion, the Court GRANTS summary judgment for Plaintiffs on the breach
22   of contract claim with respect to BANA’s failure to provide proper notice of payment
23   changes. The Court DENIES summary judgment to both parties on the breach of
24   contract claim based on the allegation that BANA breached the Note because it did not
25   adequately explain the role of the negative amortization cap in the adjustment of
26   payments. Finally, the Court DENIES summary judgment to Plaintiff on the breach of
27   contract claim based on allegations of waiver and estoppel.
28   ORDER – 17
              Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 18 of 27




1
              3. Breach of the Implied Covenant of Good Faith and Fair Dealing Claim Against
2             BANA

3             BANA alleges that it is entitled to summary judgment on Plaintiffs’ breach of the

4    implied covenant of good faith and fair dealing claim because it “is derivative of

5    Plaintiffs’ breach of contract claim, and fails for the same reasons.” Id. at 23. BANA

6    claims there is no evidence to support such a claim. Id. at 9. Under Washington law,

7    “[t]here is in every contract an implied duty of good faith and fair dealing” that “obligates

8    the parties to cooperate with each other so that each may obtain the full benefit of

9    performance.” Rekhter v. State, Dep't of Soc. & Health Servs., 180 Wash. 2d 102, 112–

10   13, 323 P.3d 1036, 1041 (2014).

11            BANA claims that it “cooperated fully in its servicing of the Loan and handling of

12   the contract,” by notifying Plaintiffs of the monthly payment change due to negative

13   amortization in August 2011 and providing the necessary amounts to bring the loan

14   current, among other things. Dkt. # 90 at 24. The Court disagrees. The Court has

15   concluded as a matter of law that BANA breached the terms of its contract with Ms.

16   Hunter when it failed to provide accurate or adequate notice of changes in the monthly

17   payment. Contrary to BANA’s assertion, BANA’s failure precluded it from meeting its

18   obligation to cooperate with Plaintiffs so that they could obtain the full benefit of

19   performance. The Court therefore GRANTS summary judgment for Plaintiffs on this

20   claim.

21   B.       Plaintiffs’ Claims Against Nationstar

22            Plaintiffs filed three actions against Nationstar: (1) a CPA claim; (2) a breach of

23   contract claim; and (3) a breach of the duty of good faith and fair dealing. Dkt. # 91 at 6.

24   Plaintiffs move for summary judgment only on the CPA claim. Dkt. # 76 at 7.

25   Nationstar moves for summary judgment on all three claims. Dkt. # 91 at 6. The Court

26   will consider the claims as raised in each motion below.

27
28   ORDER – 18
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 19 of 27




1           1. CPA Claim Against Nationstar
2           Plaintiffs allege that Nationstar violated the CPA when it failed to obtain a
3    complete file on the loan in the transfer from its prior loan servicer, ignored the loan
4    modification application that Plaintiffs had submitted to SLS, failed to communicate and
5    consider alternatives to foreclosure as required under the Foreclosure Fairness Act
6    (“FFA”) during mediation, and failed to prepare for and participate in mediation in good
7    faith. Dkt. # 76 at 24-25; Dkt. # 102 at 6. Nationstar disputes each allegation. It asserts
8    that there “is no evidence that any documents of information were omitted during the
9    service-transfer.” Dkt. # 91 at 7. It claims that it did consider the pending loan
10   modification application but ultimately denied it because Ms. Hunter failed to submit
11   required information. Id. Nationstar argues that it considered and communicated
12   alternatives to foreclosure, offering as evidence the “favorable loan modification that
13   would have brought the long-delinquent loan current” that Nationstar offered to Ms.
14   Hunter. Id. Finally, points to the absence of any “bad faith” conduct in the mediator’s
15   report as evidence that Nationstar met its obligation to act in good faith in the mediation.
16   Dkt. # 91 at 24.
17          In addition to denying Plaintiffs’ factual allegations, Nationstar asserts several
18   legal arguments. Nationstar claims that Plaintiffs cannot establish that its acts are “unfair
19   or deceptive” as a matter of law because Plaintiffs rely on a misinterpretation of various
20   federal statutes. Dkt. # 91 at 15. Nationstar also argues that Plaintiffs cannot meet the
21   injury or causation elements of a CPA claim. Id. at 6. Finally, Nationstar argues that
22   Plaintiff Keith Hunter has no standing to assert any claims arising from servicing of the
23   loan because he is not a party to the loan. Id.
24                 a. Unfair or Deceptive Act or Practice
25          As an initial matter, the Court rejects Nationstar’s argument that Plaintiffs’ CPA
26   claim fails because it is based on a misinterpretation of federal statutes. In the Court’s
27   prior ruling on Nationstar and HSBC’s motion to dismiss, the Court concluded that
28   ORDER – 19
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 20 of 27




1    Plaintiffs had plausibly alleged that Nationstar engaged in unfair or deceptive conduct
2    under federal statutes in satisfaction of a CPA claim. The Court determined the
3    following:
4
            The FFA requires that parties engaged in a foreclosure mediation mediate in “good
5           faith.” RCW. 61.24.163(10). The FFA also states, in relevant part, that “[i]t is an
            unfair or deceptive act in trade or commerce and an unfair method of competition
6           in violation of the [CPA] . . . for any person or entity to: (a) [v]iolate the duty of
7           good faith under RCW 61.24.163.” RCW 61.24.135. The Court thus concludes
            that violation of this statute would constitute a per se violation of the CPA. Here,
8           Plaintiffs allege that Nationstar did not participate in mediation in good faith
            because Nationstar (1) did not provide Plaintiffs with accurate information
9
            regarding which loss options were available to them; (2) did not identify which
10          options Plaintiffs were eligible for; and (3) did not evaluate, discuss, or offer the
            loss mitigation options that were actually available to Plaintiffs; and (4) proposed
11          instead that Plaintiffs double their monthly payments.
12          Dkt. # 61 at 8 (citing Dkt. # 51 at ¶¶142-46; Dkt. # 58 at 15).
            Under RCW 61.24.163(9), the mediation participants “must address the issues of
13
     foreclosure that may enable the borrower and the beneficiary to reach a resolution,
14
     including but not limited to reinstatement, modification of the loan, restructuring of the
15
     debt, or some other workout plan.” Based on Plaintiffs’ allegations, the Court concluded
16
     that Plaintiffs “adequately set forth a violation of the duty of good faith under RCW
17
     61.24.163, and thus adequately plead an ‘unfair or deceptive act’ under the CPA.” Id.
18
     The Court also determined that Plaintiffs “adequately ple[d] violations of federal laws,
19
     which could serve as the basis for a CPA claim,” such as Nationstar’s alleged violation of
20
     12 C.F.R. 1024.41(c)(1)(i)’s requirement that loan servicers evaluate all loan
21
     modification applications. Id. at 9. The Court here reaffirms its conclusion that
22
     Plaintiffs’ allegations, if true, would satisfy the first element of a CPA claim.
23
            The Court next considers Nationstar’s assertion that it is entitled to summary
24
     judgment based on the foreclosure mediator’s finding that Nationstar did not act in bad
25
     faith. Dkt. # 91 at 24. Nationstar claims such a finding by the mediator, or lack thereof,
26
     is “binding” in this matter. Id. at 24. The Court disagrees. First, the record indicates that
27
28   ORDER – 20
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 21 of 27




1    the mediator made no findings as to good or bad faith with respect to Nationstar’s
2    participation in mediation. Dkt. # 97 at 76-78. Second, the statute itself claims states that
3    “[i]n any action to enjoin the foreclosure, the beneficiary is entitled to rebut the allegation
4    that it failed to act in good faith.” RCW 61.24.163(14)(a). The Court concludes that the
5    absence of a mediator’s finding that Nationstar acted in bad faith does not preclude
6    Plaintiff from making a claim of bad faith in the foreclosure mediation process. See
7    Krusee v. Bank of Am., N.A., No. C13-824 RSM, 2013 WL 3973966, at *3 (W.D. Wash.
8    July 30, 2013) (holding that “allegations concerning bad faith can be made even when the
9    mediator has not so certified”).
10          Next, the Court must consider whether any genuine dispute of material precludes
11   summary judgment on this claim. With respect to Plaintiffs’ motion for summary
12   judgment, Plaintiffs must affirmatively demonstrate that no reasonable trier of fact could
13   find other than for Plaintiffs because they have the burden of proof with respect to their
14   CPA claim at trial. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).
15   With respect to Nationstar’s motion for summary judgment on this claim, Nationstar can
16   prevail merely by pointing out to the district court that there is an absence of evidence to
17   support Plaintiffs’ case. Celotex Corp., 477 U.S. at 325. The Court finds that neither
18   party meets its burden for summary judgment here.
19          Factual disputes exist as to Plaintiffs’ allegations that Nationstar failed to obtain a
20   complete file from the prior loan servicer, that Nationstar ignored Ms. Hunter’s loan
21   modification application, and that Nationstar failed to properly consider Plaintiffs for
22   loan modifications for which they were eligible. Dkt. # 76 at 14-16, 24-25; Dkt. # 91 at
23   16-21. Indeed, the parties’ conflicting statements about missing documents and whether
24   loan modifications were available and could have been considered require a weighing of
25   evidence. See Dkt. # 91 at 19-21; Dkt. # 102 at 11. Nationstar’s argument that no
26   evidence exists to support Plaintiffs’ allegations here ignores evidence presented by
27   Plaintiffs, including a deposition by Plaintiffs’ housing counselor, Brian Carl, Dkt. # 78
28   ORDER – 21
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 22 of 27




1    at 2-3, expert witness reports by Diane Cipollone, Dkt. 77-1, and Jay Patterson, Dkt. #
2    77-3, and Nationstar’s own deposition, see Dkt. # 76 at 14-15, all of which require
3    consideration by a jury. The existence of material factual disputes with respect to
4    allegations of unfair or deceptive practices precludes summary judgment for either party
5    on this issue.
6                     b. Injury and Causation
7           Nationstar alleges that it is entitled to summary judgment nonetheless “for the
8    independently-sufficient reason that Plaintiffs cannot demonstrate any injury for purposes
9    of the CPA.” Dkt. # 91 at 25. Nationstar argues that interest and charges on the loan
10   were accumulating long before it took over servicing of the loan and they are consistent
11   with the terms of the loan. Id. Following this argument, Nationstar contends that
12   Plaintiff cannot establish causation because “[t]here is simply no evidence of any injury
13   connected to Nationstar’s conduct.” Id. at 26.
14          However, as the Court already noted in its prior order, the injury element in a CPA
15   claim may be met where “a more favorable loan modification would have been granted
16   but for bad faith in mediation.” Dkt. # 61 at 10 (citing Frias, 334 P.3d 529, 538). Here,
17   similar to the plaintiff in Frias, Plaintiffs allege that they were denied the opportunity to
18   obtain a loan modification because Nationstar did not participate in mediation in good
19   faith. Dkt. # 102 at 19. This would establish injury. Because causation is inextricably
20   linked with whether Nationstar committed deceptive or unfair acts, it too requires a
21   factual analysis by a jury and cannot be decided as a matter law.
22          Based on the factual disputes with respect to the first element of CPA claim, the
23   Court DENIES summary judgment to both parties on this claim.
24                    c. Keith Hunter Standing
25          Nationstar argues that it is entitled to summary judgment on the CPA claim to the
26   extent it is asserted by Keith Hunter as opposed to Ms. Hunter because he is not a party to
27   the loan. Dkt. # 91 at 26-27. A CPA claim, however, does not have to be “predicated on
28   ORDER – 22
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 23 of 27




1    an underlying consumer or business transaction.” Panag, 204 P.3d 885, 890 (Wash.
2    2009). Indeed, the Supreme Court of Washington has emphasized that the CPA allows
3    “[a]ny person who is injured in his or her business or property by a violation” of the act
4    to bring a CPA claim” and that “[n]othing in this language requires that the plaintiff must
5    be a consumer or in a business relationship with the actor.” Id. Here, it is undisputed
6    that Keith Hunter had rights to the property, lived on the property, ran a business from it,
7    and made investments on it. Dkt. # 102 at 21. Nationstar had met with Keith Hunter to
8    be evaluated for a loan modification to avoid foreclosure on the property and knew that
9    Keith Hunter had been given survival rights to the property. Id. The totality of
10   circumstances presented to the Court reveals that Nationstar was treating Keith Hunter as
11   someone who was injured in his business or property. The Court therefore DENIES
12   summary judgment to Nationstar on the issue of standing.
13
            2. Breach of Contract & Duty of Good Faith and Fair Dealing Claims Against
14          Nationstar
15          Nationstar claims it is entitled to summary judgment on the two remaining claims

16   for breach of contract and breach of the duty of good faith and fair dealing. Dkt. # 91 at

17   27. Plaintiffs do not move for summary judgment on either claim.

18          In their Third Amended Complaint, Plaintiffs allege that Nationstar breached the

19   terms of the promissory note by failing to adjust the interest rate and monthly payments

20   as required. Dkt. # 51 at 25. Nationstar alleges that these claims fail because “the

21   evidence established that Nationstar did properly adjust the Loan’s interest rate at all

22   times, and because there is no evidence in this record that the Loan did not properly

23   recast.” Dkt. # 91 at 27. Nationstar claims that the loan “remains due for the November

24   2011 payment when the interest rate was 7.25 percent, and Nationstar’s monthly

25   mortgage statements reflect that reality.” Id. at 28. The Court disagrees. The monthly

26   mortgage statements do not reflect that the interest rate was 7.25 percent in November

27   2011, but instead indicate that the interest rate is 7.25 percent “until 03/01/2017.” Dkt.

28   ORDER – 23
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 24 of 27




1    # 77-5 at 62. This raises questions as to whether Nationstar properly adjusted the interest
2    rate pursuant to the terms of the Note and thereby precludes summary judgment on either
3    of these claims. Celotex Corp., 477 U.S. at 325. The Court DENIES summary judgment
4    to Nationstar on both claims.
5    C.     Claims Against HSBC
6           1. CPA claim
7           In Plaintiffs’ motion for summary judgment, Plaintiffs allege that HSBC violated
8    the CPA when it did not prepare for or participate in the mediation and is liable as the
9    beneficiary for Nationstar’s alleged conduct in violation of the CPA pursuant to the FFA.
10   Dkt. # 76 at 27. Plaintiffs claim that HSBC is vicariously liable under the CPA because
11   both BANA and Nationstar were HSBC’s servicing agents. Id. at 28.
12          In its cross-motion for summary judgment, HSBC claims that Plaintiffs’ CPA
13   claim fails because “the single theory of liability that survived HSBC’s prior motion to
14   dismiss—that HSBC was not in possession of the original Note—is contradicted by the
15   record evidence.” Dkt. # 93 at 10. Moreover, HSBC contends that evidence shows that
16   HSBC held the original note through its agent, Nationstar, “at all relevant times.” Id. at
17   11. HSBC further argues that Plaintiffs cannot establish an unfair or deceptive act,
18   injury, or causation as required for a CPA claim. Id. at 10-11. Finally, HSBC asserts that
19   Plaintiffs’ vicarious liability theory fails because they cannot prove that HSBC retained
20   the ability to control its servicers. Id. at 11. HSBC raises the same argument as
21   Nationstar with respect to Keith Hunter’s standing in the CPA claim. The Court
22   incorporates its analysis and conclusion in Nationstar’s identical argument above to
23   DENY summary judgment on HSBC’s argument on this matter.
24                 a. Possession of the Note
25          In their Third Amended Complaint, Plaintiffs asserted that HSBC is liable under
26   the CPA because it violated the Deed of Trust Act by not possessing a “hard copy of the
27   original promissory note.” Dkt. # 51 at ¶¶ 208-10. Plaintiffs do not raise this argument
28   ORDER – 24
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 25 of 27




1    in their motion for summary judgment. HSBC does raise it, however, seeking summary
2    judgment on the claim that its alleged failure to physically possess the Note constitutes an
3    unfair or deceptive act.
4           HSBC contends that it has been in physical possession of the original Note via its
5    servicing agent Nationstar from April 18, 2014 to the present. Id. at 12; Dkt. # 77-5 at 2;
6    Dkt. # 97 at 30. Plaintiffs argue that it is unclear whether Nationstar actually possesses
7    the Note because it has not been produced, Nationstar has refused to identify the chain of
8    custody, and HSBC has not cooperated in providing discovery. Dkt. # 102 at 25. While
9    state law requires that a trustee has proof that the beneficiary is the holder of any
10   promissory note, see RCW 61.24.030(7), this Court has found that “courts have rejected
11   other plaintiffs’ attempts to bring a cause of action based on a beneficiary’s failure to
12   produce original notes.” Mikhay v. Bank of Am., N.A., No. 2:10-CV-01464 RAJ, 2011
13   WL 167064, at *2 (W.D. Wash. Jan. 12, 2011).
14          Plaintiff argues that even if HSBC is the holder of the Note now, the foreclosure
15   proceedings were initiated in 2012, “when BANA told the Hunters their loan would be
16   referred to foreclosure by HSBC.” Dkt. # 102 at 25. Because there is a factual dispute
17   about who was in possession of the Note at that time, which is material to Plaintiffs’
18   claim against HSBC, summary judgment cannot be granted on this matter. The Court
19   DENIES HSBC’s motion for summary judgment on this matter.
20                 b. CPA Violation in Connections with Foreclosure Mediation
21          Under the FFA, the “beneficiary or an authorized agent” must meet with the
22   borrower in person for foreclosure mediation proceedings. RCW 61.24.163(8)(a).
23   HSBC affirms that “Nationstar is HSBC’s attorney in fact and was its authorized agent to
24   engage in foreclosure mediations on HSBC’s behalf.” Dkt. # 93 at 13. HSBC does not
25   dispute that Nationstar was acting as its agent in the foreclosure mediation. Instead,
26   HSBC reasserts Nationstar’s arguments with respect to Nationstar’s allegedly unfair or
27   deceptive acts during the foreclosure mediation. Id. at 12-13.
28   ORDER – 25
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 26 of 27




1           The Court’s conclusion that factual issues preclude summary judgment on
2    allegations that Nationstar committed an unfair or deceptive act in the mediation applies
3    here. HSBC’s arguments on injury and causation, which reflect the same arguments
4    advanced by Nationstar, are similarly rejected as meritless. The Court therefore DENIES
5    HSBC’s motion for summary judgment on this issue.
6                  c. Vicarious Liability
7           Finally, HSBC argues that it is entitled to summary judgment because it cannot be
8    held vicariously liable for the acts of BANA and Nationstar. 3 Dkt. # 93 at 14-15. HSBC
9    contends that a principal is “only liable for the activity of its agent that the principal has
10   the right to control.” Id. at 14 (citing Kroshus v. Koury, 633 P.2d 909, 913 (Wash. Ct.
11   App. 1981) (principal liable only for agent’s activities over which principal has a right of
12   control); see also Stephens, 159 P.3d at 27 (“The right to control is indispensable to
13   vicarious liability.”)). HSBC argues that Plaintiffs have not met their burden to
14   demonstrate that HSBC maintains control over day-to-day servicing of HSBC’s servicing
15   agents. Dkt. # 93 at 14. HSBC contends that this is because HSBC’s role is limited to
16   “simply overseeing the pool of loans in the trust pursuant to the applicable pooling and
17   servicing agreement.” Id. at 15. Plaintiffs note that Nationstar too claims that HSBC had
18   no right to control its conduct. Dkt. # 102 at 26.
19          Because Plaintiffs will bear the burden of proof at trial, HSBC can prevail by
20   pointing out that there is an absence of evidence to support Plaintiffs’ argument. Celotex
21   Corp., 477 U.S. at 325. Indeed, Plaintiffs fail to identify any evidence demonstrating that
22   HSBC, in fact, has control over Nationstar in its servicing activities. In the absence of
23   any such evidence, the Court GRANTS summary judgment in favor of HSBC on this
24   issue. See Reisinger v. Deutsche Bank Nat. Tr. Co., 174 Wash. App. 1060 (2013)
25
26   3
      The Court excludes HSBC’s liability for Nationstar’s specific conduct as its agent in
     foreclosure mediation proceedings discussed in the preceding section from its discussion
27
     of vicarious liability for other acts of BANA and Nationstar in servicing the loan.
28   ORDER – 26
            Case 2:16-cv-01718-RAJ Document 111 Filed 03/11/21 Page 27 of 27




1    (holding that summary judgment in favor of beneficiary was proper because the plaintiffs
2    “submitted no evidence of control in their summary judgment materials”).
3                                    IV.    CONCLUSION
4          For the reasons stated above, the Court GRANTS in part and DENIES in part
5    Plaintiffs’ Partial Motion for Summary Judgment (Dkt. # 76); DENIES BANA’s Motion
6    for Summary Judgment (Dkt. # 90); DENIES Nationstar’s Motion for Summary
7    Judgment (Dkt. # 91); and GRANTS in part and DENIES in part HSBC’s Motion for
8    Summary Judgment (Dkt. # 93).
9
10         DATED this 11th day of March, 2021.
11
12
                                                    A
                                                    The Honorable Richard A. Jones
13
                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 27
